   8:20-cr-00192-RFR-SMB Doc # 15 Filed: 08/19/20 Page 1 of 1 - Page ID # 27




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR192

       vs.
                                                                        ORDER
JOHN BOURISAW,

                       Defendant.


       This matter is before the court on Defendant's Unopposed Motion to Continue Deadline
for Filing Pretrial Motions [14]. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate 30-day extension. Pretrial Motions shall be filed by
September 18, 2020.
       IT IS ORDERED:
       1.      Defendant's Motion to Continue Deadline for Filing Pretrial Motions [14] is
granted. Pretrial motions shall be filed on or before September 18, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between August 19, 2020 and September 18, 2020,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 19th day of August, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
